                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

 KYLE MATTHEW JACKSON                                                            PETITIONER

 VS.                                                       CIVIL ACTION NO. 3:16-CV-683

 WARDEN B. BLACKMON                                                             DEFENDANT

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       This matter comes before this court pursuant to the Report and Recommendation of

United States Magistrate Judge Linda R. Anderson, which was entered on July 23, 2018

[doc. no. 17]. The Petitioner was mailed a copy of the Report and Recommendation to the

address he had provided to the Clerk of Court. Petitioner’s mail was returned as

undeliverable. “Every attorney and every litigant proceeding without legal counsel has a

continuing obligation to notify the clerk of court of address changes.” See Local Rule 11(a);

see also Wade v. Farmers Ins. Group, 45 Fed. App’x 323 fn. 12 (5th Cir. 2002) (“it is the

responsibility of even incarcerated litigants to inform the court of a change of address”).

Petitioner has not provided a current address to the Clerk of Court; nor has he filed an

objection/appeal to the Report and Recommendation despite the passage of over six months.

       After examining the record evidence in this case it was the recommendation of the

Magistrate Judge that the petition should be denied and dismissed with prejudice.

       This Court has reviewed the Report and Recommendation of the Magistrate Judge,

the court filings and the relevant law, and concludes that the findings in the Report and

Recommendation [doc. no. 17] should be and are hereby adopted as this Court’s own.
Accordingly, the Petition is dismissed, with prejudice. A separate Final Judgment will issue

on this date.

       SO ORDERED AND ADJUDGED, this the 6th day of February, 2019.

                                           s/ HENRY T. WINGATE
                                           UNITED STATES DISTRICT JUDGE
